       Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :         CONSENT PRELIMINARY ORDER
          - v. -                            OF FORFEITURE AS TO
                                  :         SPECIFIC PROPERTY/
CESAR CASTILLO,                             MONEY JUDGMENT
                                  :
                   Defendant.               18 Cr. 404 (PAC)

- - - - - - - - - - - - - - - - - x

           WHEREAS, on or about June 7, 2018, CESAR CASTILLO (the

“defendant”),    was    charged,    and    another,    in       a    one-count

Information, 18 Cr. 404 (PAC) (the “Information”), with conspiracy

to distribute and possess with intent to distribute five kilograms

and more of mixtures and substances containing a detectable amount

of cocaine, in violation of Title 21, United States Code, Section

846;

           WHEREAS,    the    Information     included      a       forfeiture

allegation as to Count one of the Information, seeking forfeiture

to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of the

offense charged in Count One of the Information and any and all

property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, the offense charged in

Count One of the Information, including but not limited to a sum

of money in United States currency representing the amount of
      Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 2 of 8



proceeds traceable to the commission of the offense charged in

Count One of the Information;

           WHEREAS, on or about February 1, 2019, the defendant

pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 21, United States Code,

Section 853: (i) a sum of money representing any and all property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of the offense charged in Count One of the

Information, and any all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of,

the offense charged in Count One of the Information; and (ii) all

right, title and interest of the defendant in the $38,580.00 in

United States currency seized on or about March 6, 2018 from the

defendant’s residence located on West 17th Street New York, New

York (the “Specific Property”); and

           WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $38,580.00 in United States currency

representing the amount of proceeds traceable to the offense

charged   in   Count   One   of   the   Information   that   the   defendant

personally obtained;
      Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 3 of 8



          WHEREAS,    the   defendant     further     consents    to    the

forfeiture of all his right, title and interest in the Specific

Property, which constitutes proceeds of the offense charged in

Count One of the Information;

          WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property; and

          WHEREAS,   pursuant   to   Title   21,    United   States    Code,

Section 853(g), and Rules 32.2(b)(3), and 32.2(b)(6) of the Federal

Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a potential claimant of their interest

herein;

          IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorney, Adam S.

Hobson of counsel, and the defendant, and his counsel, Patrick J.

Brackley, Esq., that:

          1.   As a result of the offense charged in Count One of

the Information, to which the defendant pled guilty, a money
           Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 4 of 8



judgment in the amount of $38,580.00 in United States currency

(the    “Money      Judgment”),     representing          the   amount       of    proceeds

traceable to the offense charged in Count One of the Information

that the defendant personally obtained, shall be entered against

the defendant.

               2.    As a result of the offense charged in Count One of

the Information, to which the defendant pled guilty, all of the

defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance

with the law, subject to the provisions of Title 21, United States

Code, Section 853.

               3.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Consent Preliminary Order of Forfeiture

as    to    Specific     Property/Money          Judgment    is      final    as    to   the

defendant, CESAR CASTILLO, and shall be deemed part of the sentence

of    the    defendant,     and    shall    be    included      in    the    judgment     of

conviction therewith.

               4.    All    payments   on    the     outstanding        Money      Judgment

shall be made by postal money order, bank or certified check, made

payable to the United States Marshals Service, and delivered by

mail to the United States Attorney’s Office, Southern District of

New    York,     Attn:     Money   Laundering       and     Transnational          Criminal
        Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 5 of 8



Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

              5.         The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the        United   States       shall   have    clear   title   to    such

forfeited property.

              6.         Upon entry of this Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, the United

States (or its designee) is hereby authorized to take possession

of the Specific Property and to hold such property in its secure

custody and control.

              7.         Pursuant to Title 21, United States Code, Section

853(n)(1),     Rule        32.2(b)(6)      of    the    Federal    Rules   of   Criminal

Procedure,         and     Rules   G(4)(a)(iv)(C)         and     G(5)(a)(ii)   of    the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions, the United States is permitted to publish

forfeiture          notices        on      the     government        internet        site,

www.forfeiture.gov.           This site incorporates the forfeiture notices

that have been traditionally published in newspapers. The United

States forthwith shall publish the internet ad for at least thirty

(30) consecutive days.                  Any person, other than the defendant,

claiming interest in the Specific Property must file a Petition

within sixty (60) days from the first day of publication of the
       Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 6 of 8



Notice on this official government internet web site, or no later

than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

           8.    The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner’s alleged interest in the Specific Property,

(ii) shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner’s

right, title or interest in the Specific Property, the time and

circumstances of the petitioner’s acquisition of the right, title

and   interest   in   the   Specific   Property,   any   additional    facts

supporting the petitioner’s claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

           9.    Pursuant to 32.2 (b)(6)(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

           10.   Upon adjudication of all third-party interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.               All

Specific Property forfeited to the United States under a Final
      Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 7 of 8



Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.

           11.   Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

           12.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    the    United     States    Attorney’s       Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable      property,         including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

           13.   The Court shall retain jurisdiction to enforce this

Consent    Preliminary    Order      of    Forfeiture     as     to     Specific

Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

           14.   The    Clerk   of   the    Court     shall     forward    three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.
       Case 1:18-cr-00404-PAC Document 89 Filed 05/12/20 Page 8 of 8




           15.   The   signature   page   of   this   Consent    Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts, each of which will be deemed

an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:                                                   5/8/2020
      ADAM S. HOBSON                                  DATE
      Assistant United States Attorney
      One St. Andrew’s Plaza
      New York, NY 10007
      (212)637-2484


CESAR CASTILLO

By:
      CESAR CASTILLO                                  DATE

By:      /s/                                          5/8/2020
      BENNETT EPSTEIN, ESQ.                           DATE
      Attorney for Defendant
      Epstein Sacks, PLLC
      100 Lafayette Street
      New York, NY 10013


SO ORDERED:

                                                        5/12/2020

HONORABLE PAUL A. CROTTY                              DATE
UNITED STATES DISTRICT JUDGE
